DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 17, “the user-selectable target member” lacks a proper antecedent basis.  The target member has been previously described as player-selectable.
Claims 2 and 3 have been rejected because they depend from a rejected claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bznuni (PCT WO98/16286) in view of Guiard Schmid (FR 2448922) as previously applied.
	Regarding claims 1, 2, 4 and 5, Figure 1 of Bznuni shows the recited free-flying projectile 6, elongated air turret 1 having an air-output end 3 and air-input end 2 and base member 7.  Figure 7 of Bznuni shows an embodiment that shows at least two targets (rings 4); two targets are considered to correspond to a dual game-integrated target member (claim 4).  These targets 4 are considered to be player-selectable (claim 1) or user-selectable (claim 4) because the targets are positioned at different heights and the player/user can select his intended target responsive to the strength of his breath.  That is to say, the player can select a higher target by blowing harder.  Further, the Bznuni device is inherently capable of redirecting the air column by manipulating base member 7.  Regarding the support member, Bznuni does not disclose an adjustable support member.  It would have been an obvious matter of design choice to make the support member of Bznuni adjustable, since such a modification or providing adjustable elements is generally recognized as being within the level of ordinary skill in the art.  See In re Stevens, 101 USPQ 284.  Further, Guiard Schmid shows a mechanically-integrated shooter and target game with an adjustable support member 21.  See Guiard Schmid, Figure 1; Abstract.  It would have been obvious to a person having ordinary skill in this art to make the Bznuni support member adjustable in order to change the game difficulty by being able to vary the height of the target.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bznuni (PCT WO98/16286) in view of Guiard Schmid (FR 2448922) and Martinson (USPN 7,909,329) as previously applied.
	Regarding claims 3 and 6, Martinson discloses that it is old and well-known in the target art to provide a scoring sensor and associated light in combination with target rings in order to indicate to the player that he is successful in getting the ball to pass through the target ring.  See Martinson, column 4, lines 29-51.  Therefore, providing a scoring indicator was made part of the ordinary capabilities of one skilled in the art based on the teaching of Martinson.  As such, one of ordinary skill in the art would have been capable of adding this known scoring sensor in the same manner to the Bznuni target rings as modified above and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing a scoring sensor to Bznuni would allow the player to receive positive confirmation that the ball passed through a target ring.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bznuni (PCT WO98/16286) as applied above.
Regarding claims 7 and 8, Figure 1 of Bznuni shows the recited free-flying projectile 6, elongated air turret 1 having an air-output end 3 and air-input end 2 and base member 7.  Figure 7 of Bznuni shows an embodiment that shows at least two targets (rings 4); two targets are considered to correspond to a dual game-integrated target member (claim 4).  These targets 4 are considered to be player-selectable (claim 1) or user-selectable (claim 4) because the targets are positioned at different heights and the player/user can select his intended target responsive to the strength of his breath.  That is to say, the player can select a higher target by blowing harder.  Further, the Bznuni device is inherently capable of redirecting the air column by manipulating base member 7.  Ever further, Figure 7 of Bznuni shows base member 7 integrated to non-adjustable support member 8.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bznuni (PCT WO98/16286) as applied above in view of Martinson (USPN 7,909,329) as previously applied.
Martinson discloses that it is old and well-known in the target art to provide a scoring sensor and associated light in combination with target rings in order to indicate to the player that he is successful in getting the ball to pass through the target ring.  See Martinson, column 4, lines 29-51.  Therefore, providing a scoring indicator was made part of the ordinary capabilities of one skilled in the art based on the teaching of Martinson.  As such, one of ordinary skill in the art would have been capable of adding this known scoring sensor in the same manner to the Bznuni target rings and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing a scoring sensor to Bznuni would allow the player to receive positive confirmation that the ball passed through a target ring.


Response to Arguments
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive.  Arguments relative to Martinson do not appear to be directed the aspects on which reliance is made.  
Applicant argues that “Martinson cannot be properly combined with Bznuni at least because the ball in Martinson is permanently attached to a string” (Remarks, page 8, emphasis included).  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Martinson is relied upon to show that scoring sensors are well-known to be used in combination with target rings for the reason discussed above.
Applicant also argues that in the present invention, “a user selects which target of multiple targets to aim for when blowing air through the air turret” (Remarks, page 9).  As discussed above, Figure 7 of Bznuni shows multiple targets 4, any of which can be aimed at when blowing air through air turret 1.
Applicant also argues that “there is no motivation to adjust the present claims by only including a single target which can be swapped out with another single target of a different size” (Remarks, bridging paragraph between pages 11-12).  However, it is noted that this feature is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argues that “Martinson clearly does not, and cannot teach or suggest a target ‘selectable by the player responsive to a strength of breath of the player causing the breath-induced air column’…nor ‘a redirecting of the breath-induced air column by manipulation of the base member by the player to change a path of the free-flying projectile during use’” (Remarks, bridging paragraph between pages 13-14, emphasis included).  It is noted here that Martinson is not relied upon to show those features.  As discussed above, by using the Bznuni device as intended, a player can select which target (i.e., the lower target or the higher target) to aim at by providing different “strengths of breath” (i.e., a smaller strength of breath to aim for the lower target; a greater strength of breath to aim for the higher target).  By also using the Bznuni device as intended, moving or manipulating the Bznuni base member 7 while blowing into the air turret will naturally change the path of the free-flying projectile.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711